Citation Nr: 0717788	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-15 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arteriosclerotic heart disease, from November 22, 2000, to 
November 4, 2004.

2.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease, from November 5, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision, in which the RO 
continued the veteran's 10 percent rating for 
arteriosclerotic heart disease.  The veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) in September 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2002.

In June 2003, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

In an April 2005 rating action, the RO assigned the veteran a 
60 percent rating for his arteriosclerotic heart disease, 
effective November 5, 2004.

While the RO has assigned a higher rating of 60 percent for 
arteriosclerotic heart disease during the pendency of this 
appeal, as higher ratings are available both before and after 
November 5, 2004, , and the appellant is presumed to seek the 
maximum available benefit, the Board has recharacterized the 
appeal as encompassing two issues set forth on the preceding 
page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  From November 22, 2000, to November 4, 2004, 
arteriosclerotic heart disease was manifested by a workload 
of 10 metabolic equivalents (METs), and chest pains and 
dizziness on physical exertion.

3.  Since November 5, 2004, arteriosclerotic heart disease 
has been manifested, at most, by a workload of 4 METs, an 
ejection fraction of 55 percent, and normal left ventricular 
systolic function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arteriosclerotic heart disease, for the period from November 
22, 2000, to November 4, 2004, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2006).

2.  The criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease, from November 5, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7007 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  Further, after the veteran was 
afforded opportunity to respond, the October 2005 
supplemental SOC (SSOC) reflects readjudication of both 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the December 2006 SSOC informed 
the appellant how disability evaluations and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  The Board notes that any error in the timing 
(after adjudication of the claims) or form of this notice (in 
a SSOC) also is not shown to prejudice the veteran.  Because 
the Board's decision herein denies a higher rating for 
service-connected heart disease at each stage under 
consideration, no other disability rating or is being, or is 
to be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from the VA Medical 
Center (VAMC) in Wilkes-Barre, Pennsylvania; the reports of 
VA examination; and a transcript of the veteran's testimony 
presented during the June 2003 RO hearing.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, in January 1972, the veteran was granted 
service connection for hypertension and assigned a 
noncompensable rating, effective September 4, 1971, under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (pursuant to 
which hypertension is evaluated).  In April 1981, the RO 
assigned a 10 percent rating for hypertension, effective 
January 12, 1981.  In September 1999, the RO assigned a 
separate 10 percent rating for arteriosclerotic heart 
disease, under 38 C.F.R. § 4.104, DC 7007 (pursuant to which 
hypertensive heart disease is evaluated) based on a medical 
opinion relating the veteran's arteriosclerotic heart disease 
with hypertension.  The veteran filed the claim for increase 
culminating in the instant appeal in November 2000.  In April 
2005, the RO assigned the veteran a 60 percent rating for his 
arteriosclerotic heart disease, effective November 5, 2004, 
but has continued the denial of a rating grater than 10 
percent prior to that date. 

Under DC 7007, a 10 percent rating is warranted when a 
workload greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  A 30 percent rating is 
warranted when a workload greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram (EKG), echocardiogram (echo) 
or X-ray; a 60 percent rating is warranted when there is more 
than one episode of acute congestive heart failure in the 
past year or workload that is greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
and a 100 percent rating is warranted where there is chronic 
congestive heart failure, or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7007.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The Board points out that the rating criteria for a 60 
percent rating are in the disjunctive.  In this regard, the 
Board observes that DCs 7005 and 7007 do not require, in 
order for a claimant to receive a 60 percent rating based on 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a separate showing of left ventricular 
dysfunction in addition to an ejection fraction of 30 to 50 
percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 
(2002).  

A.  Period from November 22, 2000, to November 4, 2004

Considering the pertinent evidence from November 22, 2000, to 
November 4, 2004, in light of the above, the Board finds that 
a rating in excess of 10 percent for the disability under 
consideration, for this period, is not warranted.

August 2000 private medical records from D.D., M.D., reveal 
that the veteran underwent angioplasty followed by stenting 
of the left anterior descending system due to chest pain 
syndrome and recent stress test showing anterior wall 
myocardial ischemia.

On February 2001 VA examination, it was noted that the 
veteran's functional capacity was estimated around 10 METs.  
The veteran denied any chest pain, shortness of breath, 
palpitations, paroxysmal nocturnal dyspnea, orthopnea, or 
syncope.  X-ray of the chest conducted in January revealed 
the heart and lungs were within normal limits.  EKG revealed 
normal sinus rhythm with part of electrocardiographic wave 
representing ventricular depolarization (QRS) pattern in lead 
3, otherwise unremarkable.

December 2002 to November 2004 VA treatment records indicate 
that the veteran denied any significant chest pains.  

During the June 2003 RO hearing, the veteran testified during 
an RO hearing and stated that since his last report, his 
condition had changed regarding his walking and climbing.  He 
stated that he could only walk about 100 feet, and could only 
go up about 15 or 20 steps.  He also had chest pains when he 
walked or climbed.  Regarding his disability and its affect 
on his employment, he stated that he used all of his sick 
leave at work because of his heart condition and only had 
eight hours of sick leave remaining.  He also testified that 
he became dizzy every couple of days and had migraine 
headaches, which lasted for a few hours, during which he 
would lie or sit down.  He further stated that his heart 
condition affected his regular activities that required 
physical exertion and he had sleep impairment.

The Board notes that, during the period in question, the 
veteran is not shown to have a workload of 7 METs or less, is 
not shown to have cardiac hypertrophy or dilatation, left 
ventricular dysfunction, no shown to have had acute 
congestive heart failure in the past year, or an ejection 
fraction of 50 percent or less from November 22, 2000, to 
November 4, 2004, which is required to warrant a rating in 
excess of 10 percent for arteriosclerotic heart disease.  
38 C.F.R. § 4.104, DC 7007.  In this regard, the veteran had 
workload of 10 METs on VA examination in February 2001.  

Therefore, the Board finds that a rating in excess of 10 
percent for arteriosclerotic heart disease, for the period 
from November 22, 2000, to November 4, 2004, is not 
warranted.

B.  Period since November 5, 2004

Considering the pertinent evidence since November 5, 2004, in 
light of the rating criteria noted above, the Board finds 
that a rating in excess of 60 percent for the disability 
under consideration is not warranted.

In November 2004, the veteran underwent a VA examination.  It 
was noted that the veteran had no more episodes of chest 
pain, but on exertion, he felt short of breath.  On 
examination, the veteran denied any chest pain, shortness of 
breath, dizziness, palpitations, nausea, vomiting, orthopnea, 
paroxysmal nocturnal dyspnea, or any other complaints.  An 
EKG revealed that the chamber sizes were normal and left 
ventricular systolic function was normal.  There were no 
regional wall motion abnormalities.  The stress test revealed 
that the veteran's exercise capacity was poor with 4.60 METs.

VA treatment records dated from March 2006 to November 2006 
reveal that the veteran denied any significant chest pains.

In June 2006, the veteran underwent VA examination.  The 
veteran reported that when he walked at a fast pace, he would 
get chest pain.  It was noted that the EKG conducted in 
November 2004 revealed a left ventricular ejection fraction 
of 60 percent.  The physician noted that as the veteran could 
not walk on the treadmill due to his back, his activity level 
was approximated at 4 METs.  EKG revealed an ejection 
fraction of 55 percent.  EKG also revealed normal left 
ventricular systolic function and mildly dilated left atrium 
and right sided chambers.

The Board notes that since November 5, 2004, the veteran was 
not shown to have chronic congestive heart failure, a 
workload of 3 METs or less, left ventricular dysfunction, or 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, DC 7007.  In this regard, the workload of 4 METs 
(showing the most severe disability) as shown on June 2006 VA 
examination does not meet the criteria for a 100 percent 
rating.  In addition, the veteran's ejection fraction of 55 
percent also does not meet the criteria for a rating in 
excess of 60 percent.  Moreover, the June 2006 EKG found 
normal left ventricular systolic function.  

Accordingly, the Board finds that the veteran does not meet 
the criteria for a rating in excess of 60 percent since 
November 5, 2004.

C.  Both periods

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent, from November 22, 2000, to November 4, 
2004, and for a rating in excess of 60 percent, since 
November 5, 2004, for arteriosclerotic heart disease, must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 10 percent for arteriosclerotic heart 
disease, for the period from November 22, 2000, to November 
4, 2004, is denied.

A rating in excess of 60 percent for arteriosclerotic heart 
disease, from November 5, 2004, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


